Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 8-27-21 have been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 17, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (US 2017/0299860) in view of Hung et al. (US 2018/0335628).
Regarding claim 1, Matsuki (Fig. 1, 3, 8, and 9) discloses a head-mounted display system configured to project light (G, see Fig. 3) to an eye of a user (ME) wearing the head-mounted display system (as seen in Fig. 1) to display content in a vision field of said user (a user is “capable of visually recognizing both image light generated by a display element” as discussed in [0002]), said head-mounted display system comprising:
a frame (including both 21 and 26, see [0089] which discusses how both elements 26 and 20 are “integrally” connected to each other, and so 21 and 26 are merely two parts of a single unit) configured to be supported on a head of the user (as seen in Fig. 1);
an image projector (10) configured to project an image (“projects image light G” as discussed in [0049]);
at least one illumination source (11);
a light-guiding component (21), said light-guiding component configured so as to be positioned forward one of the user's eyes when the frame is worn by the user (similarly to as seen in Fig. 3, the light guide is forward of the eye of the user ME);
at least one illumination in-coupling optical element (22a) configured to in-couple light from the at least one illumination source into the light-guiding component so as to guide light from the at least one illumination source therein (“taking in the image light G from the projection lens 12… and for guiding the image light G into the light guide 21” as discussed in [0042]); and
at least output one optical element (31) disposed on the light-guiding component (as seen in Fig. 8) so as to be positioned forward one of the user's eyes when the frame is worn by the user (similarly to as seen in Fig. 3), wherein the at least one output optical element is configured to couple light from the at least one illumination source out of the light-guiding components (shown in Fig. 3, the light G from 11 is coupled out of the light guide 12 to the user’s eye ME)
wherein the at least one output optical element is disposed on the surface of the frame (as discussed above, and as seen in Fig. 8, 31 is disposed directly on the surface of 21, which is an integral part of the frame).
However, Matsuki fails to teach or suggest wherein the output optical element is specifically a “diffusive optical element.”
Hung (Fig. 1, 7, and 15) discloses a head-mounted display system configured to project light to an eye of a user wearing the head-mounted display system to display content in a vision field of said user, said head-mounted display system comprising:
an image projector (including 350A and 330A) configured to project an image (“image beam ML” as discussed in [0083]);
at least one illumination source (351);
a light-guiding component (320), said light-guiding component configured so as to be positioned forward one of the user's eyes when the frame is worn by the user (seen in front of eye P in Fig. 15);
at least one illumination in-coupling optical element configured to in-couple light (310, receiving the light from ML as seen in Fig. 15) from the at least one illumination source (from 351, shown providing light IL through the various elements in Fig. 15) into the light-guiding component (the light is transmitted “through the waveguide system” as discussed in [0083]) so as to guide light from the at least one illumination source therein (the light IL from 351, as discussed above); and
at least one diffusive optical element (“diffusion coating film” discussed in [0073]) disposed on the light-guiding component (“waveguide element 120 includes a first surface and a second surface… the second surface may include the diffusion coating film” as discussed in [0073]) so as to be positioned forward one of the user's eyes when the frame is worn by the user (seen in Fig. 15, the waveguide 120 is forward of the eye P), wherein the at least one diffusive optical element is configured to diffusively couple light from the at least one illumination source out of the light-guiding component (“the image beam ML is reflected to a pupil P by the diffusion coating film” as discussed in [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki so the output optical element is a diffusive optical element as taught by Hung because this provides a uniform image and good display quality (see [0074]).

Regarding claim 5, Matsuki and Hung disclose a system as discussed above, and Matsuki further discloses wherein said light-guiding component comprises a material that is transparent to visible light (21 is made of an “optically transparent material” as discussed in [0041]) having a refractive index sufficient to guide light from said at least one illumination source in said light-guiding component by total internal reflection (“totally reflecting surface that totally reflects the image light G propagating inside” as discussed in [0047]).

Regarding claim 7, Matsuki and Hung disclose a system as discussed above, and Matsuki further discloses wherein the at least one diffusive optical element is configured to couple light from the at least one illumination source out of the light-guiding component toward said user's eye (as seen in Fig. 3, the output optical element couples the image light G out of the light guide 12 to the user’s eye ME, while the combination with Hung teaches that the optical element is a diffusive optical element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsuki and Hung for the same reasons as discussed above.

Regarding claim 10, Matsuki and Hung disclose a system as discussed above, and Hung further discloses wherein said light-guiding component comprises first and second light-guiding components disposed on opposite sides of a diffusive film (the diffusive film is on the top surface SX12 of X1-X6, as discussed in [0073], and so using the diffusive film on X2 as an example, as seen in Fig. 7 the light-guiding component 120 includes a first light-guiding component X3 on the left, and a second light-guiding component X1 on the right, which are on opposite sides of X2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsuki and Hung for the same reasons as discussed above.

Regarding claim 17, Matsuki and Hung disclose a system as discussed above, and Hung further discloses wherein said at least one diffusive optical element is refractive, reflective, diffractive, or any combination thereof (“reflectivities of a diffusion coating film” discussed in [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsuki and Hung for the same reasons as discussed above.

Regarding claim 18, Matsuki and Hung disclose a system as discussed above, and Hung further discloses wherein said at least one diffusive optical element comprises one or more diffuser sheets, one or more light shaping diffusers, one or more diffuser films, one or more etchings, one or more transmissive optical elements, one or more particles, one or more irregular surfaces, one or more surface relieve structures, PTFE, Teflon, ground glass, opal glass, greyed glass, one or more white surfaces, colored gel, one or more holograms or any combination thereof (the diffusive optical element is a “diffusion coating film” as discussed above, and in [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsuki and Hung for the same reasons as discussed above.

Regarding claim 22, Matsuki and Hung disclose a system as discussed above, and Matsuki further discloses wherein the frame comprises the light-guiding component (as discussed above, the frame comprises both elements 21 and 26, with 21 being the light-guiding component).

Regarding claim 24, Matsuki and Hung disclose a system as discussed above, and Hung further discloses wherein the system comprises a plurality of diffusive optical elements arranged along a line (seen in Fig. 7, there are a plurality of diffusion coating films corresponding to each of X1, X2, X3, etc. as discussed in [0073], which are formed in a line along the X direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsuki and Hung for the same reasons as discussed above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuki and Hung as applied to claim 1 above, and further in view of Travis (US 2017/0295362).
Regarding claim 4, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein the at least one illumination source comprises an infrared (IR) light source configured to emit IR light.
Travis (Fig. 1 and 2) discloses a head-mounted display system wherein at least one illumination source comprises an infrared (IR) light source (218) configured to emit IR light (203, see [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the illumination source comprises an infrared (IR) light source as taught by Travis because this allows depth sensing of the physical environment (see [0039]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuki and Hung as applied to claim 1 above, and further in view of Kim et al. (US 2017/0227764).
Regarding claim 8, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein the at least one diffusive optical element is configured to couple light from the at least one illumination source out of the light-guiding component toward the environment forward the user to the user's eye.
Kim (Fig. 3 and 4) discloses a head-mounted display system configured to project light to an eye of a user wearing the head-mounted display system to display content in a vision field of said user (see Fig. 4), said head-mounted display system comprising:
a frame (the frame of the glasses in Fig. 4);
an image projector (325);
a light-guiding component (320 and 220);
at least one illumination in-coupling optical element (the slanted portion of 320, shown in the bottom of Fig. 3B); and
at least one diffusive optical element (220) configured to couple light from the at least one illumination source out of the light-guiding component toward the environment forward the user (similarly to as discussed in [0034], “the image is diffused in the forward direction at the DHOE 220”) to the user's eye (seen in Fig. 3B reflected back to the observer 230 using 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the diffusive optical element comprises a spatial light modulator as taught by Kim because Kim teaches that directing light towards the environment (as in Fig. 3, discussed above) instead of towards the user (eg. as in Fig. 4D) allows the components of the system to be readjusted so the center of mass is closer to the user, making it “easier and more comfortable to wear” (see [0058]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki and Hung as applied to claim 1 above, and further in view of Popovich et al. (US 2013/0101253).
Regarding claim 13, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein said at least one diffusive optical element comprises first and second diffusive optical elements configured to direct light into distributions oriented in different first and second directions.
Popovich (Fig. 25) discloses a head-mounted display system wherein at least one diffusive optical element (“SBG may have diffusing properties” as discussed in [0064]) comprises first and second diffusive optical elements (eg. 37A and 37C) configured to direct light into distributions oriented in different first and second directions (as seen in Fig. 25, 37A directs the light 401 upwards towards the eye, while 37C directs light 403 downwards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the diffusive optical element comprises first and second diffusive optical elements configured to direct light into distributions oriented in different first and second directions as taught by Popovich because this allows light from different areas of the display to be focused on the pupil (see [0129]).

Regarding claim 14, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein said at least one diffusive optical element comprises first and second diffusive optical elements configured to selectively direct light having first and second wavelengths, respectively, into distributions oriented in different first and second directions, and said at least one illumination source comprises first and second light sources that selectively emit said first and second wavelengths, respectively.
Popovich (Fig. 25) discloses a head-mounted display system wherein said at least one diffusive optical element (“SBG may have diffusing properties” as discussed in [0064]) comprises first and second diffusive optical elements configured to selectively direct light having first and second wavelengths (“SBG panels each design to operate a specific wavelength could be stacked” as discussed in [0016]), respectively, into distributions oriented in different first and second directions (“SBG layers could be stacked such that by selectively switching different layers it is possible to present different colours at any specified point in the field of view” as discussed in [0158], while Fig. 25 shows images with different locations in the field of view focused on the retina at 431, 432, and 433, which correspond to light being directed from different directions, eg. the upward direction of 411 or the downward direction of 413), and said at least one illumination source (“light sources are solid-state lasers” as discussed in [0071]) comprises first and second light sources that selectively emit said first and second wavelengths respectively (“availability of red, green and blue devices” discussed in [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the diffusive optical element comprises first and second diffusive optical elements configured to selectively direct light having first and second wavelengths, respectively, into distributions oriented in different first and second directions as taught by Popovich because this allows light from different areas of the display to be focused on the pupil (see [0129]).

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki and Hung as applied to claim 1 above, and further in view of McGrew (US 2016/0037146).
Regarding claim 15, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein said at least one illumination source comprises a plurality of illumination sources and said at least one diffusive optical element directs light from different illumination sources into respective distributions oriented in different directions.
McGrew (Fig. 6 and 11) discloses a head-mounted display system wherein at least one illumination source comprises a plurality of illumination sources (eg. the array of point light sources 601) and said at least one diffusive optical element (1103) directs light from different illumination sources into respective distributions oriented in different directions (seen in Fig. 11B, a first light source at 1113 would be directed through diffuser 1103 in an upward direction to 1115, while a second light source at 1117 would be directed through diffuser 1103 in an lower pointed direction to 1111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the diffusive optical element directs light from different illumination sources in different directions as taught by McGrew because this allows the “memory effect” to be used to form a detailed image (see [0068]).

Regarding claim 16, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein said at least one illumination source comprises a plurality of illumination sources and said at least one diffusive optical element directs light from different illumination sources as if originating from different respective locations forward said light-guiding component.
McGrew (Fig. 6 and 11) discloses a head-mounted display system wherein at least one illumination source comprises a plurality of illumination sources (eg. the array of point light sources 601) and said at least one diffusive optical element (1103) directs light from different illumination sources as if originating from different respective locations forward said one light-guiding component (seen in Fig. 11B, light sources at different locations 1113 and 1117 are directed through diffuser 1103 to be displayed at different positions 1111 and 1115, see also [0071] which discusses the light passing “through the diffusing media in the forward direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the diffusive optical element directs light from different illumination sources as if originating from different respective locations as taught by McGrew because this allows the “memory effect” to be used to form a detailed image (see [0068]).

Regarding claim 19, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein said at least one diffusive optical element is wavelength selective so as to substantially selectively diffuse one or more wavelengths of light emitted from the at least one illumination source and not others.
McGrew (Fig. 6 and 11) discloses a head-mounted display system wherein said at least one diffusive optical element is wavelength selective so as to substantially selectively diffuse one or more wavelengths of light emitted from the at least one illumination source and not others (“diffuses light only of a predetermined wavelength” as discussed in [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the diffusive optical element is wavelength selective so as to substantially selectively diffuse one or more wavelengths of light emitted from the at least one illumination source and not others as taught by Kim because this allows the user to “see through the eyeglass lens as if it were a simple transparent lens” and “the eyeglass lens can independently perform the function of vision correction” (see [0105]).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki and Hung as applied to claim 1 above, and further in view of Glik et al. (US 2018/0252857).
Regarding claim 11, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein said at least one diffusive optical element comprises a pair of diffusive optical elements disposed on opposite sides of said light-guiding component.
Glik (Fig. 17 and 18) discloses a head-mounted display system wherein said at least one diffusive optical element (including both 1860a and 1864a, “the combination of element 1860a and 1864a is collectively referred to as the coupling element” as discussed in [0118]) comprises a pair of diffusive optical elements (diffusive optical elements 1860a and 1864a, with [0111] discussing how in-coupling elements, such as 1860a, may be either “implemented as standard DOEs such as an SRG or an SBG instead as metasurfaces” and 1864a specifically called a “DOE” in [0112]) disposed on opposite sides of said light-guiding component (as seen in Fig. 18, 1860a is disposed on the top surface of waveguide 1850a and 1864a is disposed on the bottom surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the at least one diffusive optical element comprises a pair of diffusive optical elements disposed on opposite sides of said light-guiding component as taught by Glik because this allows for both color correcting and allows handling “greater angles of deflection to direct light rays for TIR” (see [0118]).

Regarding claim 20, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein the system comprises a plurality of diffusive optical elements and the at least one illumination source emits a plurality of wavelength bands of light, and wherein different diffusive optical elements selectively diffuse different wavelength bands of light from the at least one illumination source.
Glik (Fig. 8) discloses a head-mounted display system wherein the system comprises a plurality of diffusive optical elements (862a, 862b, and 862c, see [0054] which discusses how the “output ports” maybe be “DOE”) and at least one illumination source (810) emits a plurality of wavelength bands of light (“light rays of a particular color 814a-c (e.g. red, green, and blue, respectively)” as discussed in [0082]), and wherein different diffusive optical elements selectively diffuse different wavelength bands of light from the at least one illumination source (“out-coupling element 862a-c configured to output light rays of a particular component of color (i.e., of a particular wavelength)” as discussed in [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so different of the diffusive optical elements selectively diffuse respective ones of the plurality of wavelength bands from the at least one illumination source as taught by Glik because this is an effective method of “propagating polychromatic light rays from an entry pupil to an exit pupil” (see [0084]).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki and Hung as applied to claim 1 above, and further in view of Connor (US 2019/0004325).
Regarding claim 23, Matsuki and Hung disclose a system as discussed above, however fail to teach or suggest wherein light is coupled out of the light-guiding component from a region peripheral with respect to a field-of-view of the user's eye.
Connor (Fig. 8 and 35) discloses a head-mounted display system wherein light is coupled out of the light-guiding component (as seen in Fig. 8, light is coupled out of waveguide 8004 and 8007, also discussed in [0236]) from a region peripheral with respect to a field-of-view of the user's eye (seen more clearly in Fig. 35, the light from the waveguides comes from 35006 in the arms in the peripheral region of the user’s field of view, see also [0555] which discusses “create virtual images in the periphery of the person's field of vision”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so light is coupled out of the light-guiding component from a region peripheral with respect to a field-of-view of the user's eye as taught by Connor because allows the device to “create virtual images in the periphery of the person's field of vision” (see [0555]).

Regarding claim 25, Matsuki and Hung disclose a system as discussed above, and Matsuki further teaches wherein the frame comprises at least one arm (seen in Fig. 2, the frame includes arms 122A and 122B).
However, Matsuki and Hung fail to teach or suggest wherein the at least one diffusive optical element is disposed on the at least one arm.
Connor (Fig. 8 and 35) discloses a head-mounted display system wherein a frame (eg. 35001, 35002, and 35003, seen in Fig. 35) comprising at least one arm (35001 and 35002 are “arms” as discussed in [0505]), and wherein an output optical element (eg. 8004, which outputs the light from a “waveguide” as discussed in [0236] and seen in Fig. 8, see also [0306] which discusses how the “waveguide can be integrated into (e.g. be part of) the earpiece (or “temple”) of an eyewear frame”) is disposed on the at least one arm (the light outputs from optical element 35006 on the arm 35001 as seen in Fig. 35, and as discussed in [0505]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuki and Hung so the at least one diffusive optical element is disposed on the at least one arm as taught by Connor because allows the device to “create virtual images in the periphery of the person's field of vision” (see [0555]).

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, Matsuki and Hung disclose a system as discussed above, and both Matsuki and Hung teach the diffusive optical element extends across a small area of the light-guiding component (eg. as seen in Fig. 8 of Matsuki, 31 is only on a portion of 21, while Hung also shows in Fig. 7 that the area of the diffusion coating does not cover the whole lightguide 120), however both fail to teach or suggest wherein the at least one diffusive optical element extends across an area that is specifically less than 5% the area of the light-guiding component.

Glik also discloses wherein the diffusive optical element only extends across a portion of the light-guiding component (seen in Fig. 8), however also fails to teach or suggest specifics about the area.

Therefore, each of the currently cited references of record fails to teach or suggest “wherein the at least one diffusive optical element extends across an area that is less than 5% the area of the light-guiding component” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691